In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated March 22, 1991, as granted those branches of the plaintiff wife’s motion which were for pendente lite maintenance in the amount of $150 per week and for pendente lite child support in the amount of $150 per week for each of the parties’ three children.
Ordered that the order is affirmed insofar as appealed from, with costs.
On the instant appeal, the defendant argues that the pendente lite awards of maintenance and child support were excessive. We disagree. Temporary maintenance and child support are designed to insure that a needy spouse is provided with funds for his or her support and reasonable needs pending trial, and a speedy trial is the best remedy for perceived inequities in such awards (see, Beil v Beil, 192 AD2d 498; Polito v Polito, 168 AD2d 440; Shapiro v Shapiro, 163 AD2d 294; Cohen v Cohen, 129 AD2d 550). On the instant record, which is replete with conflicting affidavits, we see no reason to substitute our discretion for that of the Supreme Court. It considered all of the relevant factors, and the award, given the parties’ standard of living, is not excessive. Miller, J. P., O’Brien, Copertino and Joy, JJ., concur.